ORDER

PER CURIAM.
Neidringhaus appeals the trial court’s order granting declaratory relief to USAA and denying his counterclaim for breach of contract and vexatious refusal to pay a claim. We affirm.
We find the trial court’s decision is supported by substantial evidence and is not against the weight of the evidence. Rule 84.16(b)(1). Further, we find no error of law appears. Rule 84.16(b)(5).
An opinion in this case would serve no precedential value; therefore we affirm by written order. A memorandum has been issued to the parties for their use only.